ACCEPTED
                                                                                                         01-15-00544-CV
                                                                                              FIRST COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                    8/19/2015 9:45:42 AM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK




                                                                                   FILED IN
                                                                            1st COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                          August 19, 2015
                                                                            8/19/2015 9:45:42 AM
                                                                            CHRISTOPHER A. PRINE
Court of Appeals, First District                                                    Clerk
301 Fannin Street
Houston, Texas 77002-2066

       RE:     Court ofAppeals Number: 01-15-00544-CV; Trial Court Case Number: 2010-
               40764

Dear Mr. Prine,

         Please allow this letter to serve as a response as required by this Court's August 18, 2015,
letter regarding the failure of filing the trial court record. The Kendall Law Group has repeatedly
contacted the Harris County Clerk's office inquiring into the status of the clerk's record.
However, each time the clerk let us know that they were busy and would get us the invoice as
soon as possible. The Harris County Clerk repeatedly requested extensions from this Court, not
because the Appellants had failed to pay for the record, but because the clerk's office had not
completed compiling the record.

         At 2:48 p.m. on August 17, 2015, the Harris County District Clerk faxed their first
invoice to the Kendall Law Group. A true and correct copy of the facsimile is attached as
Exhibit A. On August 18, 2015, the Kendall Law Group processed the invoice, and a check in
the full amount of the invoice was mailed to the Harris County District Clerk. A true and correct
copy of the check and letter enclosing the check is attached as Exhibit B. The Kendall Law
Group would have overnighted the check to the Harris County District Clerk; however, the
Harris County District Clerk only provided a P.O. Box as address for delivery in their invoice.

        The Kendall Law Group is concerned and dismayed that the Harris County District
Clerk's office would represent to this Court that the delay in filing the clerk's record was due to
non-payment by the Kendall Law Group. Such representation to this Court occurred on the same
day that the Harris County District Clerk forwarded the invoice requesting payment to the
Kendall Law Group. The Kendall Law Group paid the invoice immediately after receipt of
invoice.

       For such reasons, the Kendall Law Group respectfully prays that this Court does not
dismiss this appeal for failure to file the trial court record.




                        3232 McKinne Avenue, Suite 700 • Dallas. Texas 75204
  (214) 744-3000 telephone • (214) 744-3015 fax • (877) 744-3728 toll free • www.kendalllawgroup.com